co ON DH A BR WW HH &

NY NY NY NY NY NY NY PN He eR ie me Se ee ve
“oN DS MH FF YW DY KY SD CGC we IA DH BRB Ww FS CS

HONORABLE RICHARD A. JONES

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE

BLUTOOTH SIG, INC., a Delaware
corporation,

Plaintiff, Case No. 2:18-cv-01493-RAJ

Vv ORDER GRANTING IN PART
AND DENYING IN PART
Lgiege FF’

FCA US LLC, a Delaware limited liability COMPED F°S MOTION TO
company,

Defendant.

 

 

 

 

I. INTRODUCTION
This matter is before the Court on Plaintiff's motions to compel. Dkt. #44. For the
reasons below, the Court GRANTS in part and DENIES in part the motions.
Il. BACKGROUND
Plaintiff Bluetooth SIG, Inc. (“Plaintiff or “SIG”) owns trademarks for
BLUETOOTH, BLUETOOTH & B Design, and “B Design” (collectively, the
“BLUETOOTH Marks”). Dkt. # 44. To date, the SIG has granted licenses to use the
BLUETOOTH Marks to more than 34,000 member companies. Jd.
Defendant FCA US LLC (“Defendant” or “FCA”) is a North American automotive
manufacturer of brands such as Fiat, Chrysler, Dodge, Jeep, and Ram. Jd. FCA claims
that among the myriad of components in its automobiles are radio head unit components,

some of which are Bluetooth-enabled. /d. FCA claims to have purchased these radio head

ORDER - 1

 
oO Oe SIH OT FB WH NH

YY NY NY NS NY NY NY NY NY Bee Be we em ew De ee eS
oN TD HN PF YY KF SD BO we HI DW BR WY HH SBS

 

 

unit components from various third-party suppliers that had already secured licenses from
SIG. Id.

SIG brings claims against FCA for (i) trademark infringement, counterfeiting, and
dilution; (ii) unfair competition; (iii) and violations of the Washington Consumer
Protection Act. Dkt. #1. On December 10, 2018, SIG propounded its First Set of Requests
for Production on FCA, and requested, among other things, the production of financial
documents reflecting FCA’s wholesale and retail fees or prices charged for its products,
FCA’s gross sales revenues, profits, and costs, and FCA’s volume for each unit sold on a
monthly basis since each such good or service was first offered using the SIG’s marks (the
“Requested Documents”). Dkt. # 44. The parties dispute the relevance of the requested
documents. Jd.

Il. DISCUSSION

The Court has broad discretion to control discovery. Avila v. Willits Envtl.
Remediation Trust, 633 F.3d 828, 833 (9th Cir. 2011). That discretion is guided by several
principles. Most importantly, the scope of discovery is broad. A party must respond to
any relevant discovery request that is not privileged and that is “reasonably calculated to
lead to the discovery of admissible evidence.” Fed. R. Civ. P. 26(b)(1). The Court,
however, must limit discovery where it can be obtained from some other source that is
more convenient, less burdensome, or less expensive, or where its “burden or expense...
outweighs its likely benefit, considering the needs of the case, the amount in controversy,
the parties’ resources, the importance of the issues at stake in the action, and the importance
of the discovery in resolving these issues.” Fed. R. Civ. P. 26(b)(2)(C)(i), (iii).

A. Disputed Discovery Request

i. Request for Production No. 5

In its Request for Production (“RFP”) No. 5, SIG seeks “DOCUMENTS sufficient
to show the wholesale and retail fees or prices charged for each of YOUR GOODS AND
SERVICES.” Dkt. # 44 at 5.

ORDER — 2

 
So Oo SYN DR NW FP WD PB &

Y NY NY NY YY NY VY NB NO Be ee i ee ee oe
ont DH FF YW NY KF DB we I DWN BR ww HS

 

 

Here, SIG claims that documents relating to the wholesale and retail fees or prices
charged by FCA for its products are integral to the SIG’s ability to perform an accounting
and compute its damages. /d. at 6. FCA objects to this request for production, arguing that
discovery of FCA’s financial information as to its automobiles is not proportional to the
needs of the case. Jd. at 7-8. The Court disagrees with FCA’s assertion that SIG may not
be awarded discovery without first presenting evidence of the “commercial magnetism” of
the BLUETOOTH marks. Jd. FCA appears to admit the use of BLUETOOTH marks to
inform consumers that the radio head unit components installed in FCA’s automobiles use
Bluetooth technology. Jd. The prices charged by FCA for products alleged to be using or
advertising the use of BLUETOOTH-equipped products is reasonably relevant to SIG’s
claims. Fed. R. Civ. P. 26(b)(1). However, the Court will DENY SIG’s motion to compel
production because RFP No. 5, as written, is overly broad and unduly burdensome.

ii. Request for Production No. 15

SIG seeks “DOCUMENTS sufficient to show the gross sales revenues, profits, and
costs for each of YOUR GOODS AND SERVICES on a monthly basis since each such
good or service was first offered USING the BLUETOOTH MARKS.” Dkt. # 44 at 9.

SIG claims that the documents sought by this request are directly relevant to the
SIG’s computation of damages, a portion of which will comprise of disgorgements of
FCA’s profits. Jd. at 10. Moreover, SIG argues request is as narrowly tailored, demanding
only those documents from the time period from which FCA began misappropriating the
SIG’s BLUETOOTH Marks. /d. FCA reiterates its contention that discovery should not
be rewarded without first presenting evidence of the “commercial magnetism” of the
BLUETOOTH marks. Jd. at 12. For the reasons previously stated, this argument is
unpersuasive. Accordingly, the Court GRANTS SIG’s motion to compel.

iii. | Request for Production No. 16

SIG seeks “DOCUMENTS sufficient to show the volume of each of YOUR
GOODS AND SERVICES sold on a monthly basis since each such good or service was

ORDER -— 3

 
co Oo HD DH OH BP WW PO &

NY NY NY NY NYY YY NY NY Be me me eH ee ee
oO sa OH NN RR WwW Ny F§ OF O60 Oo IT NHR WG KR WD No — S

 

 

first offered USING the BLUETOOTH MARKS.” Jd. at 13.

SIG claims that the documents sought by this request are directly relevant to the
SIG’s computation of damages, a portion of which will comprise of disgorgements of
FCA’s profits. Jd. at 15. FCA again claims that discovery should not be rewarded without
first presenting evidence of the “commercial magnetism” of the BLUETOOTH marks. For
the reasons previously stated, this argument is unpersuasive. Accordingly, the Court
GRANTS SIG’s motion to compel.

IV. CONCLUSION

For the reasons stated above, the Court GRANTS in part and DENIES in part

SIG’s motions to compel. Dkt. # 44.

DATED this 4%, of a

 

Abn

The Honorable Richard V, ones
United States District Court Judge

ORDER ~ 4

 
